        Case 6:18-cv-00506-MK      Document 98     Filed 05/26/20    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



LORRIE BIGGS,                                              Case No. 6:18-cv-00506-MK
                                                                              ORDER
             Plaintiff,

      v.

CITY OF ST. PAUL, an Oregon
Municipal Corporation; KIMBALL
WALLIS, and Individual; and LAURA
SCHROEDER, an Individual,

             Defendants.


AIKEN, District Judge:

      Magistrate    Judge    Mustafa    Kasubhai     has   filed    his   Findings   and

Recommendation (“F&R”) (doc. 96) recommending that defendant’s motion to

dismiss (doc. 78) be granted in part and denied in part. This case is now before me.

See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections have been timely filed.        Although this relieves me of my

obligation to perform a de novo review, I retain the obligation to “make an informed,



Page 1 – ORDER
        Case 6:18-cv-00506-MK       Document 98    Filed 05/26/20   Page 2 of 2




final decision.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a standard

of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239,

*1 (D. Or. May 7, 2012).       Following the recommendation of the Rules Advisory

Committee, I review the F&R for “clear error on the face of the record[.]” Fed. R.

Civ. P. 72 advisory committee’s note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn,

535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative

mandate, the Advisory Committee Notes provide a reliable source of insight into the

meaning of” a federal rule).

      Having reviewed the record of this case, the Court finds no error in Judge

Kasubhai’s F&R.      Thus, the Court adopts the F&R (doc. 96) in it’s entirely.

Accordingly, defendants’ Motion to Dismiss (doc. 78) is GRANTED in part and

DENIED in part as outlined in the F&R. Plaintiff is granted 30 days from the date

of this Order in which to file an amended complaint.

      IT IS SO ORDERED.

                 26th day of May, 2020.
      Dated this ____



                                       /s/Ann Aiken
                                _______________________
                                        Ann Aiken
                               United States District Judge




Page 2 – ORDER
